Citation Nr: 0825407	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-05 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1969 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
Oakland, California, in pertinent part, denied service 
connection for a bilateral knee disability.  


REMAND

In a VA Form 9, Appeal To Board Of Veterans' Appeals, which 
was received at the RO in February 2007, the veteran 
indicated a desire to present testimony at a hearing before a 
Member of the Board (e.g., Veterans Law Judge (VLJ)) at the 
RO.  He specifically stated that he would like the hearing to 
be conducted via video conferencing.  A complete and thorough 
review of the claims folder indicates that he has not been 
accorded such a hearing, nor has he withdrawn his request for 
one.  

A basic principle of veterans' law is that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

Schedule the veteran for a video 
conference hearing at the Oakland RO, 
with appropriate notification to him and 
his representative.  After a hearing is 
conducted, or if he withdraws the hearing 
request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board for further 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

